Exhibit CONSENT OF EXPERT This Consent of Expert (the "Consent") is granted this 12th day of January 2010, by Laurence Sookochoff (the "Expert") to Sandalwood Ventures, Ltd., a Nevada corporation (the "Company"), to be effective as of the date of signing. Pursuant to Item 601(b)(23) of Regulation S-K, the Expert hereby authorizes the Company to use, summarize and reference any professional works, publications, reviews and/or estimates produced by the Expert and/or Expert's biographical information for the purposes of filing a prospectus with the Securities and Exchange Commission, to be made publicly available. Additionally, Expert consents to the use of the Company's summary of the Expert's “Geological Evaluation Report on the Sandalwood 1 Lode Claim” dated June 30, 2007 (the “Report”), contained throughout the Company's Form S-1 Registration Statement, filed herewith.
